 In theMatter Of WESTINGHOUSE ELECTRIC& MANUFACTURING COMPANY(FAIRMONT REPAIR SHOP)andLOCAL624 OF THE UNITED ELECTRICAL,RADIO AND MACHINE WORKERS OF AMERICA,AFFILIATED WITH THEC. I. O.Cage No. R-4614-Decided Jume 28, 1941Jurisdiction:electrical and machine service repairing industry.Investigation and Certification of Representatives:existence of question:parties stipulated that Company refuses to recognize petitioner until certified bythe Board;election necessary.Unit Appropriate for Collective Bargaining:allmaintenance, production, andservice employees,including truck drivers, shippers and receivers,and store-room workers,excluding supervisors and office workers;stipulation as to.Mr. William E. Miller,of Pittsburgh, Pa., for the Company.Mr. Hugh J. Harley,of Pittsburgh, Pa., for the United.Mr. Ralph S. Clifford,ofcounselto the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn April 30, 1941, Local 624 of the United Electrical, Radio andMachine Workers of America, affiliated with the C. I. 0., herein calledthe United, filed with the Regional Director for the Sixth Region(Pittsburgh, Pennsylvania) a petition alleging that a question affect-ing commerce had arisen concerning the representation of employeesofWestinghouse Electric & Manufacturing Company, (FairmontRepair Shop),' Fairmont, West Virginia, herein called the Company,and requesting an investigation and certification of representativespursuant to Section 9 (c), of the National Labor Relations Act, 49 Stat.449, herein called the Act.On May 27, 1941, the National Labor Re-lations Board, herein called the Board, acting pursuant to Section 9 (c)of the Act and Article III, Section 3, of National Labor RelationsBoard Rules and Regulations--Series 2, as amended,ordered an in-vestigation and authorized the Regional Director to conduct it and toprovide for an appropriate hearing upon due notice.1The formal papers in this proceeding incorrectly designated the name of the Companyas the Fairmont Service Shop.This was corrected by motion at the hearing.33 N. L.R. R., No. 6.36 WE'SPPTN'GI3oUSE ELEODRIC & MANUFACTURING COMPANY37On June 4, 1941, the Regional Director issued a notice of hearing,copies of which were duly served upon the Company and the United.Pursuant to notice, a hearing was held on June 4, 1941, at Fairmont,West Virginia, before Robert H. Kleeb, the Trial Examiner duly-designated by the Chief Trial Examiner.2The Company and theUnited were represented and participated in the hearing.Full oppor-tunity to be heard, to examine and to cross-examine witnesses, and tointroduce evidence bearing on the issues was afforded all parties.During the hearing the Trial Examiner made rulings on the admission,of evidence.These rulings are hereby affirmed.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THEBUSINESSOF THE COMPANYThe Westinghouse Electric & Manufacturing Company, a Pennsyl-vania Corporation, having subsidiaries, plants, distributors, dealers,and warehouses throughout the United States and in foreign coun-tries, during the year of 1940 had a total volume of business amountingto $239,431,447.81.This proceeding is concerned only with the plantat Fairmont, West Virginia, where the Company is engaged in elec-trical and machine service and repair.The monthly purchases inconnection with the Fairmont plant averages approximately $1,500.Approximately 85 per cent of the purchases of raw materials for theplant are purchased outside the State of West Virginia.The averagemonthly billing of repair work of the plant is approximately $6,500,and approximately 3 per cent of the total repair work is performedfor customers outside the State of West Virginia.II.THE ORGANIZATION INVOLVEDLocal 624 of the United Electrical, Radio and Machine Workers ofAmerica, affiliated with the Congress of Industrial Organizations, isa labor organization admitting to membership employees of theCompany.III: THE QUESTION CONCERNING REPRESENTATIONAt the hearing the parties stipulated that the Company refuses torecognizethe United as the sole and exclusive representative for itsemployees at the Fairmont, West Virginia, repair shop, until theBoard certifies the United as the sole and exclusive representative ofthe employees of the Company within an appropriate unit.2 At the hearing both the Company and the United accepted service of notice and waivedthe time requirement. 38DECISIONS OF NATIONAL LABOR RELATIONS BOARDAt the hearing a report prepared by the Regional Director wasintroduced into evidence showing that the United represents a sub-stantial number of the employees within the unit hereinafter found tobe appropriate."We find that a question has arisen concerning the representationof employees of the Company.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE APPROPRIATE UNITAt the hearing the parties agreed, and we find, that all maintenance,production, and service employees, including truck drivers, shippersand receivers, and storeroom workers, excluding supervisors and officeworkers, constitute a unit appropriate for the purposes of collectivebargaining.We further find that said unit will insure to the employeesof the Company the full benefit of their right to self-organization andcollective bargaining and otherwise effectuate the policies of the Act.VI. THE DETERMINATION OF REPRESENTATIVESWe find that the question which has arisen concerning the repre-sentation of employees of the Company can best be resolved by anelection by secret ballot.We shall direct that those eligible to vote inthe election shall be the employees within the appropriate unit whowere employed by the Company during the pay-roll period of June 4,1941, subject to such limitations and additions as are set forth in theDirection.Upon the basis of the above findings of fact and upon the entire,record in the case, the Board makes the following:CONCLUSIONS OF LAW1.A questionaffecting commerce has arisenconcerning the repre-sentation of the employees of the Westinghouse Electric & Manufac-The Regional Director reported that the United has submitted 18 application cardsformembership,11 dated in April 1941 and 2 undated, all bearing apparently genuine,original signatures.All of the above 13 signatures are the names of persons whose names-are on the Company pay roll of May 1, 1941. On the Company's pay roll of May 1, 1941,there are 14 hourly paid employees listed for the Fairmont Repair Shop. WZ'Stl`1:1fGHGIYS9MEIGTRIC & MA1SMFM TURING comiFA39turing Company(Fairmont Repair Shop),Fairmont,West Virginia,within the meaning of Section 9(c) and Section 2 (6) and(7) of theAct.2.All maintenance,production, and service employees,includingtruck drivers,shippers and receivers,and storeroom workers,exclud-ing supervisors and office workers at the Company'sFairmont,WestVirginia,repair shop,constitute a unit appropriatefor the purposesof Collective bargaining within the meaning of Section 9(b) of the Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 8, of National Labor RelationsBoard Rules and Regulations-Series 2, as amended, it is herebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith the Westinghouse Electric & Manufacturing Company (Fair-mont Repair Shop), Fairmont, West Virginia, an election by secretballot shall be conducted as early as possible, but not later than thirty(30) days from the date of this Direction, under the direction andsupervision of the Regional Director for the Sixth Region, acting inthis matter as agent for the National Labor Relations Board and sub-ject to Article III, Section 9, of said Rules and Regulations, among allmaintenance, production, and service employees, including truck driv-ers, shippers and receivers, and storeroom workers of the Company atits Fairmont, West Virginia, repair shop who were employed duringthe pay-roll period of June 4, 1941, including employees who did notwork during such pay-roll period because they were ill, or on vacation,or in the active military service or training of the United States, ortemporarily laid off, but excluding supervisors and office workers, andthose who have since quit or been discharged for cause, to determinewhether or not they desire to be represented for purposes of collectivebargaining by Local 624 of the United Electrical, Radio and MachineWorkers of America, affiliated with the C. I. O.[SAME TITLECERTIFICATION OF REPRESENTATIVESJuly 05, 1941On June 28, 1941,the National Labor Relations Board issued itsDecision and Direction of Election in the above-entitled proceeding.Pursuant to the Direction of Election,an election by secret ballot was 40DECISIONS OF NATIONAL LABOR RELAT1ON9-`B6AR.15''`conducted on July 10, 1941, under the direction and supervision of theRegional Director for the Sixth Region (Pittsburgh, Pennsylvania).On July 12, 1941, the Regional Director, acting pursuant to ArticleIII, Section 9, of National Labor Relations Board Rules and Regula-tions-Series 2, as amended, issued and duly served upon the partiesan Election Report.No objections to the conduct of the ballot or theElection Report have been filed by any of the parties.As to the balloting and its results the Regional Director reportedas follows :Total on eligibility list_______________________________________14Total ballotscast___________________________________________9Total ballots challenged-------------------------------------0Total blank ballots_________________________________________0Total void ballots___________________________________________0Total valid votescast---------------------------------------9VotescastforLocal 624 of The UnitedElectrical,Radio and Ma-chineWorkers of America, affiliated with the C. I. 0--------9VotescastagainstLocal 624 of The United Electrical, Radio andMachineWorkers of America, affiliated with the C. I. 0------0By virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, 49 Stat. 449, and pursuant to Article III, Sections 8 and 9, ofNational Labor Relations Board Rules and Regulations-Series 2,as amended,IT IsummBy CERTIFIEDthat Local 624 of The United Electrical,Radio and Machine Workers of America, affiliated with the Congressof Industrial Organizations, has been designated and selected by amajority of all maintenance, production, and service employees, includ-ing truck drivers, shippers and receivers, and storeroom workers ofthe Company at its Fairmont, West Virginia, Repair Shop, but exclud-ing supervisors and office workers, as their representatives for thepurposes of collective bargaining, and that, pursuant to Section 9 (a)of the Act, Local 624 of The United Electrical, Radio and MachineWorkers of America, affiliated with the Congress of Industrial Or-ganizations, is the exclusive representative of all such employees forthe purpose of collective bargaining in respect to rates of pay, wages,hours of employment, and other conditions of employment.33 N. L.R. B., No. 6a.